Opinion issued July 15, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00398-CV
____________

AVI MARKOWITZ, M.D., Appellant

V.

ST. JOSEPH REGIONAL HEALTH CENTER, Appellee

* * * * *
ST. JOSEPH REGIONAL HEALTH CENTER, Appellant

V. 

AVI MARKOWITZ, M.D., Appellee




On Appeal from the 361st District Court
Brazos County, Texas
Trial Court Cause No. 50489




MEMORANDUM OPINION
          The parties have filed a joint motion to vacate the trial court’s judgment and
a subsequent order on discovery sanctions because they have fully compromised and
settled the issues in their dispute.  The parties also request we dismiss their appeals. 
No opinion has issued.  
          Based on the parties’ request, and without reference to the merits, we vacate
the trial court’s modified final judgment signed January 22, 2003 and dismiss the
case.  Young Materials Corp. V. Smith, 4 S.W.3d 84, 84-85 (Tex. App.—Waco 1999,
no pet.); Tex. R. App. P. 43.2(e).  The request to dismiss the appeals is dismissed as
moot.
          All other pending motions in this appeal are dismissed as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Bland.